DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 January 2021 has been entered.
Status of Claims
Receipt is acknowledged of claim amendments and arguments/remarks filed on 27 January 2021. 
Claim 1 has been amended.
Claims 8, 19-34 and 41 are cancelled.
Claims 10-17 and 48 remains withdrawn from consideration.
Claims 1-7, 9, 18, 35-40, 42-47 and 49-57 are presented for examination herein, to the extent that the surfactant is a non-emulsifying wax, e.g., Applicant’s elected species.
Information Disclosure Statement
The information disclosure statement (IDS) filed 01/27/2021 has been considered by the Examiner.  A signed and initialed copy of the IDS is included with the instant Office Action.


Objections/Rejections Withdrawn
The objection of claims 18 and 45 for containing minor informalities, is withdrawn  in view of the amendment of claims 18 and 45 in the claim amendments filed 07 October 2020.
The rejection of claims 1-9, 18 and 35-47 and 49-57 under 35 U.S.C. 103(a), is withdrawn in view of the amendment of claim 1.
New Grounds of Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with 

Claims 1-7, 9, 18, 35-40, 42-47 and 49-57 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1-7, 9, 18, 35-40, 42-47 and 49-57 are rejected under 35 U.S.C. 112(b), as failing to comply with the written description requirement.  This is a new matter rejection.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1, upon which claims 2-7, 9, 18, 35-40, 42-47 and 49-57 depend, has been amended to recite a “wherein the emulsion composition does not contain an ionic surfactant” in line 24 of the claim.  Applicant has pointed to instant specification paragraphs [0103-0121] for support of these amendments.  Paragraphs [0103-0121] discloses surfactants including surfactants broadly (paragraphs [0103-0104]) and then discloses embodiments where the surfactants include one or more non-ionic surfactants (paragraphs [0106-0121]).  A review of the specification yields no recitation of “wherein the emulsion composition does not contain an ionic surfactant”.   As stated in MPEP § 2173.05(i), “[a]ny negative limitation or exclusionary proviso must have basis in the original disclosure….  The mere absence of a positive recitation is not basis for an exclusion.”  Thus, because the specification does not recite a “wherein the emulsion composition does not contain an ionic surfactant” or contain a positive recitation of “an ionic surfactant,” the recitation of “wherein the emulsion composition does not contain an ionic surfactant” constitutes new matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9, 35-40, 42-47 and 51-57 are rejected under 35 U.S.C. 103 as being unpatentable over FRIEDMAN (US 6,113,921) in view of ZHAO (CN 101822638 A) and CHEN (US 4,048,310) as evidenced by EL-NOKALY (US 6,325,995).
	Friedman is primarily directed towards a delivery system which includes a bioactive drug presented in the form of submicron oil spheres in an aqueous suspension or emulsion, wherein the preparation achieve improved bioavailability and exert larger pharmacological effects than an equivalent dose of the drug or cosmetic formulated in conventional creams, lotions or oleaginous bases (abstract).
Regarding claims 1-4, 6, 7, 35-40, 43-47, Friedman discloses a composition for topical application of pharmaceuticals comprising submicron size droplets of a drug with oily excipients dispersed in an aqueous medium (column 2, lines 17-20).  Friedman discloses submicron size droplets include about 0.5 to 30% of an oily liquid, about 0.1 to 10% of an emulsifier and about 0.05 to 5% of a non-ionic surfactant, wherein the droplet are suspended in an aqueous component which forms the continuous phase of an emulsion (column 2, lines 25-30).  Friedman discloses that the oily liquid includes medium chain triglyceride oil having a chain length of about 8 to 12 carbons, a vegetable oil, a mineral oil, an oil of animal source and mixtures thereof (column 2, lines 36-40). Friedman discloses increase in the viscosity of the composition to form a cream (column 2, lines 42-44).  Friedman discloses that the active include water insoluble active that are partially or fully dissolved or dispersed in oily liquids and the active is present in an amount 0.05 to 2.5% (column 2, lines 54-64).  Friedman discloses that the compositions further comprises conventional additives including preservative and antioxidants (column 5, lines 65-67).  Friedman discloses that the active includes an antifungal (column 2, line 67).  Friedman discloses that microemulsion is translucent to transparent composition having droplet size of 0.005 to 0.5 µm and that is thermodynamically stable (column 4, lines 33-36).  Friedman does not teach that the composition includes petrolatum in the oil phase (e.g. oil phase contains less than 3% or less than 2% petrolatum).  Friedman discloses a formulation including an antioxidant that is suitable for oxidation sensitive drugs (column 10, lines 50-54).  Friedman discloses suitable emulsifiers include MONTANOL-68 (column 5, lines 21-24).  As evidenced by El-Nokaly, Montanol 68 is a nonionic surfactant (column 11, lines 20-27).  Friedman discloses that surfactant chosen should preferably be non-ionic to minimize irritation (column 5, lines 41-42).  It would have been prima facie obvious for one of ordinary skill in the art to select emulsifiers and surfactants that are non-ionic including MONTANOL-68 as the emulsifier which is a non-ionic surfactant to minimize irritation because using non-ionic surfactants minimizes irritation. 
	Regarding claim 5, Friedman discloses that the antioxidant includes α-tocopherol (paragraph bridging columns 5 and 6).
Regarding claim 9, Friedman discloses that the composition comprises a non-ionic surfactant (column 2, line 28).  
Regarding claim 42, Friedman discloses that the composition include a dispersion enhancer in an amount sufficient to promote the homogeneity of the composition (e.g. uniform emulsion) (column 3, lines 7-9).
Regarding claim 52, Friedman discloses that the preservative includes methyl, ethyl, propyl or butyl parabens (column 6, line 1).
	Regarding claim 57, Friedman discloses that the antioxidant includes α–tocopherol (column 6, line 2).
Friedman does not specifically teach that the active is 3,5-Dihydroxy-4-isopropyl-trans-stilbene or a pharmaceutically acceptable salt thereof.  Friedman does not specifically teach that the non-ionic surfactant is non-ionic emulsifying wax.  The deficiencies are made up for by the teachings of Zhao and Chen.
Zhao is primarily directed towards a nanoemulsion of 3,5-dihydroxy-4-isopropylstilbene and the method of making thereof (see entire English translation obtained from EPO).
	Regarding claim 1, Zhao teaches that 3,5-dihydroxy-4-isopropylstilbene is an excellent antifungal for the treatment of disorders including psoriasis, mainly as conventional cream formulation (first page, second paragraph of the English translation obtained from Google Translate and hereafter when citing Zhao).  Zhao teaches that 3,5-dihydroxy-4-isopropylstilbene is easily oxidized in the air resulting in changes in the color and performance and 3,5-dihydroxy-4-isopropylstilbene has low water solubility (first page, third paragraph).  Zhao teaches that nanoemulsion is a thermodynamically stable system formed by an aqueous phase, oil phase, surfactant and co-surfactant spontaneously formed at an appropriate ratio.  Zhao teaches that nanoemulsions play a protective role and improve the efficacy of unstable drugs including ones that have easy oxidation (first page, fourth paragraph).  Zhao teaches that the nanoemulsion is an O/W (e.g. contains a water phase) nanoemulsion (second page, first paragraph).  Zhao teaches that the diameter of the emulsion droplets is 10 to 100nm (e.g. 0.01 to .1 µm) (second page, seventh paragraph).
	Chen is primarily directed towards steroid formulations in the form of creams or lotions for topical use (abstract).
	Regarding claim 1, Chen teaches that active is employed for treatment of skin disorders and that to be effective the active ingredient must be in a molecular dispersion to facilitate desired percutaneous absorption which is particularly important in achieving a therapeutic response for the management of psoriasis.  Chen teaches that the active steroid is insoluble in water (column 1, lines 8-17).  Chen teaches topical steroid compositions in the form of including a cream (column 2, lines 15-16).  Chen teaches a cream comprising an emulsifier-thickener (column 2, lines 37-40).  Chen discloses that a cream contain from about 8 to about 12% of the emulsifier-thickener based on the weight of the entire cream formulation (column 3, lines 8-11).  Chen teaches that emulsifier-thickener suitable includes non-ionic emulsifying waxes (column 5, lines 11-15).
	Regarding claims 1, 51, 53-55, Chen teaches a preservative is included in the topical composition (column 1, line 54).  Chen teaches that the preservative includes propylene glycol (e.g. co-solvent) in an amount within the range of from about 10 to about 50% by weight of an entire cream formulation and paraben including methyl and propyl paraben in an amount ranging from about 0.05 to about .5%, and water in an amount within the range of from about 30 to about 70% by weight of the entire cream formulation (column 2, lines 54-64). 
	Regarding claim 56, Chen teaches that a cream formulation includes an antioxidant in an amount within the range of from about 0.005 to about 0.04% (column 3, lines 19-21).
It would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to produce an oil-in-water emulsion in the form of including a cream comprising 3,5-dihydroxy-4-isopropylstilbene as an active, an oil phase containing including medium chain triglyceride oil having a chain length of about 8 to 12 carbons (e.g. ester of glycerin), a vegetable oil, a mineral oil, an oil of animal source and mixtures thereof, an aqueous phase, an emulsifier including MONTANOL-68 (non-ionic surfactant), an emulsifier-thickener (e.g. surfactant), an antioxidant including α-tocopherol and a preservative; wherein the active, oil phase and emulsifier-thickener are in the form of droplets of oil spheres suspended in the aqueous phase; wherein the emulsifier-thickener is non-ionic emulsifying wax; and wherein the droplets have a droplet size of 0.005 to 0.5 µm; wherein the 3,5-dihydroxy-4-isopropylstilbene is present in an amount 0.05 to 2.5% of the emulsion; wherein the oil phase is present in an amount of about 0.5 to 30%; wherein the amount of the emulsifier-thickener is about 8 to about 12%; wherein the amount of the water is within the range of from about 30 to about 70% by weight of the entire cream formulation; and wherein the oil-in-water emulsion comprises only surfactants that are non-ionic to minimize irritation.  The person of ordinary skill in the art would have been motivated to make those modifications to obtain a composition for treating psoriasis by including 3,5-dihydroxy-4-isopropylstilbene as the active into the composition of Friedman which are suitable for drugs that are oxidation sensitive and are water insoluble (e.g. which is also a characteristic of 3,5-dihydroxy-4-isopropylstilbene), and to obtain a composition with less ingredients by including an emulsifier (e.g. surfactant) that also acts as a thickener by including non-ionic emulsifying wax which is also non-ionic which is preferred by Friedman because non-ionic surfactants minimize irritation.   Additionally, it would have been prima facie obvious for one of ordinary skill in the art to select emulsifiers and surfactants that are non-ionic including MONTANOL-68 as the emulsifier which is a non-ionic surfactant to minimize irritation because using non-ionic surfactants minimizes irritation as disclosed by Friedman.  The person of ordinary skill in the art would have reasonably expected success because Friedman discloses a composition for topical application of pharmaceuticals comprising submicron size droplets of a drug with oily excipients dispersed in an aqueous medium (column 2, lines 17-20).  Friedman discloses submicron size droplets include about 0.5 to 30% of an oily liquid, about 01 to 10% of an emulsifier and about 0.05 to 5% of a non-ionic surfactant, wherein the droplet are suspended in an aqueous component which forms the continuous phase of an emulsion (column 2, lines 25-30).  Friedman discloses that the oily liquid includes medium chain triglyceride oil having a chain length of about 8 to 12 carbons, a vegetable oil, a mineral oil, an oil of animal source and mixtures thereof (column 2, lines 36-40). Friedman discloses increase in the viscosity of the composition to form a cream (column 2, lines 42-44).  Friedman discloses that the active include water insoluble active that are partially or fully dissolved or dispersed in oily liquids and the active is present in an amount 0.05 to 2.5% (column 2, lines 54-64).  Friedman discloses that the compositions further comprises conventional additives including preservative and antioxidants (column 5, lines 65-67).  Friedman discloses that the active includes an antifungal (column 2, line 67).  Friedman discloses a formulation including an antioxidant that is suitable for oxidation sensitive drugs (column 10, lines 50-54).  Friedman discloses suitable emulsifiers include MONTANOL-68 (column 5, lines 21-24).  As evidenced by El-Nokaly, Montanol 68 is a nonionic surfactant (column 11, lines 20-27).  Friedman discloses that surfactant chosen should preferably be non-ionic to minimize irritation (column 5, lines 41-42).  Zhao teaches that 3,5-dihydroxy-4-isopropylstilbene is an excellent antifungal for the treatment of disorders including psoriasis, mainly as conventional cream formulation (first page, second paragraph of the English translation obtained from Google Translate and hereafter when citing Zhao).  Zhao teaches that 3,5-dihydroxy-4-isopropylstilbene is easily oxidized in the air resulting in changes in the color and performance and 3,5-dihydroxy-4-isopropylstilbene has low water solubility (first page, third paragraph).  Chen teaches that active is employed for treatment of skin disorders and that to be effective the active ingredient must be in a molecular dispersion to facilitate desired percutaneous absorption which is particularly important in achieving a therapeutic response for the management of psoriasis.  Chen teaches that the active steroid is insoluble in water (column 1, lines 8-17).  Chen teaches topical steroid compositions in the form of including a cream (column 2, lines 15-16).  Chen teaches a cream comprising an emulsifier-thickener (column 2, lines 37-40).  Chen discloses that a cream contain from about 8 to about 12% of the emulsifier-thickener based on the weight of the entire cream formulation (column 3, lines 8-11).
Regarding the recitation “wherein the emulsion composition is chemically and physically stable when stored at standard ICH conditions for up to 6 months” (e.g. claim 1), Friedman discloses that microemulsion is translucent to transparent composition having droplet size of 0.005 to 0.5 µm and that is thermodynamically stable (column 4, lines 33-36).  Friedman discloses a microemulsion composition that is substantially the same as the instant composition and it would have been prima facie obvious to include 3,5-dihydroxy-4-isopropylstilbene as the active in the microemulsion of Friedman because 3,5-dihydroxy-4-isopropylstilbene is insoluble, is sensitive to oxidation and is an active to treat psoriasis which are characteristics of actives suitable to be included as the active in the microemulsion of Friedman.  Chen teaches a cream comprising an emulsifier-thickener (e.g. agent acting as both emulsifier and thickener) including nonionic emulsifying wax and Friedman discloses a microemulsion composition that includes an emulsifier and thickening agent (column 2, lines 37-40).  From the disclosure of Friedman and the teachings of Zhao and Chen, it would have been prima facie obvious for one of ordinary skill in the art to produce a composition with the microemulsion of Friedman, wherein the active is 3,5-dihydroxy-4-isopropylstilbene, and wherein the agent to act as the emulsifier (e.g. surfactant) and the thickener is non-ionic emulsifying wax.  Friedman discloses that the microemulsion is stable (column 4, lines 33-36) and Zhao teaches an emulsion with overlapping droplet size to the droplet size of Friedman which are also stable (first page, fourth paragraph).  Therefore, the composition which is prima facie obvious in light of the disclosure of Friedman and the teachings of Zhao and Chen, which has the same ingredients and overlapping amounts of each ingredient as the instantly claimed composition, necessarily has the same properties as the instantly claimed composition, e.g., chemically and physically stable for up to 6 months when stored at standard ICH conditions.
Claims 18, 49 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Friedman in view of Zhao and Chen as applied to claims 1-7, 9, 35-40, 42-47 and 51-57 above, and further in view of SHANLER (US 2012/0149748 A1).
Regarding claims 18 and 49, the composition of claim 1 is described above in section 10.
Regarding claims 18 and 49, Friedman discloses that the pH of the composition should be slightly acidic or as close to neutral as possible for compatibility with the skin (column 8, lines 1-4).  Friedman discloses adjusting the pH of a composition with a compound (e.g. pH adjusting agent) (column 8, lines 42-44).
Friedman, Zhao and Chen do not specifically teach that the amount of the pH adjusting agent is from about 0.01% to about 10% by weight based on the total weight of the composition.  The deficiency is made up for by the teachings of Shanler.
Shanler is primarily directed towards a cream composition for treating including psoriasis (abstract and paragraph [0014]).
Regarding claims 18, 49 and 50, Shanler teaches a cream formulation having a pH from about 2.0 to about 7.0 at room temperature (paragraph [0008]).  Shanler teaches that pH regulators to adjust the pH of the cream include anhydrous citric acid and sodium citrate dehydrate and that the amount of the pH regulator includes about 0.05% or about 1% by weight (paragraph [0104]).
It would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to produce an oil-in-water emulsion in the form of including a cream comprising 3,5-dihydroxy-4-isopropylstilbene as an active, an oil phase containing including medium chain triglyceride oil having a chain length of about 8 to 12 carbons (e.g. ester of glycerin), a vegetable oil, a mineral oil, an oil of animal source and mixtures thereof, an aqueous phase, an emulsifier including MONTANOL-68 (non-ionic surfactant), an emulsifier-thickener, an antioxidant including α-tocopherol and a preservative; wherein the active, oil phase and emulsifier-thickener are in the form of droplets of oil spheres suspended in the aqueous phase; wherein the emulsifier-thickener is non-ionic emulsifying wax; and wherein the droplets have a droplet size of 0.005 to 0.5 µm; wherein the 3,5-dihydroxy-4-isopropylstilbene is present in an amount 0.05 to 2.5% of the emulsion; wherein the oil phase is present in an amount of about 0.5 to 30%; wherein the amount of the emulsifier-thickener is about 8 to about 12%; wherein the amount of the water is within the range of from about 30 to about 70% by weight of the entire cream formulation; wherein the oil-in-water emulsion comprises only surfactants that are non-ionic to minimize irritation; and wherein the pH regulator is anhydrous citric acid and sodium citrate dehydrate and the amount of the pH regulator includes about 0.05% or about 1% by weight.  The person of ordinary skill in the art would have been motivated to make those modifications because known suitable pH adjusting agents for creams include anhydrous citric acid and sodium citrate dehydrate which one of ordinary skill in the art would expect to be suitable for use in the cream of Friedman to adjust the pH and would have optimized the amount to obtain a desired pH of the cream for application to the skin.   The person of ordinary skill in the art would have reasonably expected success because Friedman discloses a composition for topical application of pharmaceuticals comprising submicron size droplets of a drug with oily excipients dispersed in an aqueous medium (column 2, lines 17-20).  Friedman discloses submicron size droplets include about 0.5 to 30% of an oily liquid, about 01 to 10% of an emulsifier and about 0.05 to 5% of a non-ionic surfactant, wherein the droplet are suspended in an aqueous component which forms the continuous phase of an emulsion (column 2, lines 25-30).  Friedman discloses that the oily liquid includes medium chain triglyceride oil having a chain length of about 8 to 12 carbons, a vegetable oil, a mineral oil, an oil of animal source and mixtures thereof (column 2, lines 36-40). Friedman discloses increase in the viscosity of the composition to form a cream (column 2, lines 42-44).  Friedman discloses that the active include water insoluble active that are partially or fully dissolved or dispersed in oily liquids and the active is present in an amount 0.05 to 2.5% (column 2, lines 54-64).  Friedman discloses that the pH of the composition should be slightly acidic or as close to neutral as possible for compatibility with the skin (column 8, lines 1-4).  Friedman discloses adjusting the pH of a composition with a compound (e.g. pH adjusting agent) (column 8, lines 42-44).  Shanler teaches a cream formulation having a pH from about 2.0 to about 7.0 at room temperature (paragraph [0008]).  Shanler teaches that pH regulators to adjust the pH of the cream include anhydrous citric acid and sodium citrate dehydrate and that the amount of the pH regulator includes about 0.05% or about 1% by weight (paragraph [0104]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 9, 18, 35-40, 42-47 and 49-57 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-17 and 20-34 of copending Application No. 16/229,080 (hereafter ‘080) in view of FRIEDMAN (US 6,113,921). 
Regarding instant claims 1-7, 9, 18, 35-40, 42-47 and 49-57; the composition of claims 3-17 and 20-34 of ‘080 is substantially the same as the instantly claimed composition (e.g. same ingredients, at least overlapping amounts of ingredients and substantially the same droplet sizes), with the exception that the composition of claims 3-17 and 20-34 of ‘080 do not recite that the emulsion does not contain an ionic surfactant.
The composition of claims 3-17 and 20-34 of ‘080 does require an ionic surfactant but only mentions that the surfactant is non-ionic.  Therefore, it would have been prima facie obvious for one of ordinary skill in the art to only include non-ionic surfactants as the surfactant.
Additionally, Friedman discloses a composition for topical application of pharmaceuticals comprising submicron size droplets of a drug with oily excipients dispersed in an aqueous medium (column 2, lines 17-20).  Friedman discloses submicron size droplets include about 0.5 to 30% of an oily liquid, about 0.1 to 10% of an emulsifier and about 0.05 to 5% of a non-ionic surfactant, wherein the droplet are suspended in an aqueous component which forms the continuous phase of an emulsion (column 2, lines 25-30).  Friedman discloses that surfactant chosen should preferably be non-ionic to minimize irritation (column 5, lines 41-42).  Therefore, it would have been prima facie obvious for one of ordinary skill in the art to include only non-ionic surfactant as the surfactant to minimize irritation because using non-ionic surfactants minimizes irritation.
This is a provisional nonstatutory double patenting rejection.
Claims 1-7, 9, 18, 35-40, 42-47 and 49-57 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 12-25 of copending Application No. 16/229,145 (hereafter ‘145) in view of FRIEDMAN (US 6,113,921). 
Regarding instant claims 1-7, 9, 18, 35-40, 42-47 and 49-57; the composition of claims 1-10 and 12-25 of ‘145 is substantially the same as the instantly claimed composition (e.g. same ingredients, at least overlapping amounts of ingredients and substantially the same droplet sizes), with the exception that the composition of claims 1-10 and 12-25 of ‘145 do not recite that the emulsion does not contain an ionic surfactant.
The composition of claims 1-10 and 12-25 of ‘145 does require an ionic surfactant but only mentions that the surfactant is non-ionic.  Therefore, it would have been prima facie obvious for one of ordinary skill in the art to include only non-ionic surfactants in the emulsion composition.
Additionally, Friedman discloses a composition for topical application of pharmaceuticals comprising submicron size droplets of a drug with oily excipients dispersed in an aqueous medium (column 2, lines 17-20).  Friedman discloses submicron size droplets include about 0.5 to 30% of an oily liquid, about 0.1 to 10% of an emulsifier and about 0.05 to 5% of a non-ionic surfactant, wherein the droplet are suspended in an aqueous component which forms the continuous phase of an emulsion (column 2, lines 25-30).  Friedman discloses that surfactant chosen should preferably be non-ionic to minimize irritation (column 5, lines 41-42).  Therefore, it would have been prima facie obvious for one of ordinary skill in the art to include only non-ionic surfactant as the surfactant to minimize irritation because using non-ionic surfactants minimizes irritation.
This is a provisional nonstatutory double patenting rejection.
Response to Arguments
Applicant’s arguments will be addressed as they pertain to the new grounds of rejection above.  
Applicant argues that Friedman teaches formulations that include phospholipid emulsifier a long with a non-ionic surfactant and there is no suggestion to create an emulsion without a phospholipid emulsifier that is in the formulation taught by Friedman.  
Applicant's arguments filed on 27 January 2021 have been fully considered but they are not persuasive.  In response, Friedman discloses suitable emulsifiers include MONTANOL-68 (column 5, lines 21-24).  As evidenced by El-Nokaly, Montanol 68 is a nonionic surfactant (column 11, lines 20-27).  Therefore, it would have been prima facie obvious for one of ordinary skill in the art to select Montanol 68 (e.g. non-ionic surfactant) as the emulsifier because Friedman discloses that Montanol 68 is suitable as the emulsifier.  Applicant is reminded that it is prima facie obvious to select known compounds to meet known requirements, e.g., selecting suitable emulsifiers as the emulsifier.  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See MPEP 2144.07.
Further, Friedman discloses that surfactant should preferably be non-ionic to minimize irritation (column 5, lines 41-42).  Therefore, it would have been prima facie obvious for one of ordinary skill in the art to select emulsifiers and surfactants that are non-ionic including MONTANOL-68 as the emulsifier which is a non-ionic surfactant to minimize irritation because using non-ionic surfactants minimizes irritation.
Thus, for the reasons of record and for the reasons presented above claims 1-7, 9, 18, 35-40, 42-47 and 49-57 are rejected under 35 U.S.C. 112(a), 35 U.S.C. 103(a) and provisionally rejected on the ground of nonstatutory double patenting.
Conclusion and Correspondence
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P NGUYEN whose telephone number is (571)270-5877.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN P NGUYEN/
Examiner, Art Unit 1619



/Robert T. Crow/Primary Examiner, Art Unit 1634